Citation Nr: 0528304	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1976.  He died in December 1999.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a February 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In June 2004, the Board remanded this case to the RO for 
further procedural and evidentiary development.  That 
development having been completed, the case is now before the 
Board for final appellate consideration.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  He died in December 1999 due to complications 
of acute myelogenous leukemia that was first diagnosed in 
1999.  

2.  Service connection was not established for any disability 
during the veteran's lifetime.  

3.  According to the medical evidence of record, it is just 
as likely as not the terminal acute myelogenous leukemia 
resulted from the veteran's exposure to an herbicide agent in 
Vietnam.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
death was due to a disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303(d), 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Since the appellant's claim is being granted, the Board need 
not discuss whether there has been compliance with the notice 
and duty to assist provisions of the VCAA because, even if 
there has not been, this is merely inconsequential and, 
therefore, no more than harmless error.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown there was a 
substantial and material causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

It is recognized there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  



If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  Acute 
Myelogenous Leukemia is not among the listed diseases.  

Pursuant to studies by the National Academy of Sciences, as 
required by the Agent Orange Act of 1991, Pub. L. 102-4, 105 
Stat. 11, the Secretary has found that the credible evidence 
against an association between leukemia (other than 
Chronic Lymphocytic Leukemia (CLL)) and herbicide exposure 
outweighs the credible evidence for such an association, and 
he has determined that a positive association does not exist.  
64 Fed. Reg. 59,238 (Nov. 2, 1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

During the veteran's lifetime, service connection was not 
established for any disability.  The records indicate he 
served in Vietnam during the Vietnam era.  

The service medical records are negative for evidence of any 
cancer.  



The claims file contains records of the veteran's treatment 
by private physicians and at private facilities from October 
1994 through his final hospitalization in November and 
December 1999.  Those records reflect treatment for various 
skin cancers beginning in 1994.  The records also show that 
he was hospitalized at a private facility in November 1999 
for evaluation of nightly sternal chest pain that had been 
occurring for the previous several weeks.  A cardiac source 
for the chest pain was ruled out.  But, because of suspicious 
laboratory tests, he was transferred to another private 
facility for further evaluation.  At that hospital, a bone 
marrow biopsy revealed acute non-lymphoblastic leukemia, 
i.e., myeloblastic leukemia.  He was begun on chemotherapy.  
Although his condition initially improved, it soon began to 
deteriorate.  His hemodynamic and pulmonary function 
worsened, and approximately two weeks after initial 
hospitalization, he died in December 1999.  

The death certificate states that the immediate cause of 
death was acute lactic acidosis, due to or as a consequence 
of acute respiratory distress syndrome, due to or as a 
consequence of pancytopenia, due to or as a consequence of 
acute myelogenous leukemia.  Chronic obstructive pulmonary 
disease was listed as another significant condition 
contributing to death.  An autopsy was not performed.  

In September 2001, the private pathologist who diagnosed 
acute myelogenous leukemia (AML) in the veteran in 1999 wrote 
in support of the appellant's claim.  The pathologist stated 
her opinion that the deceased veteran's AML:

was in all likelihood related to his 
exposure to Agent Orange, as leukemia of 
that type (i.e., with trilineage 
dysplasia) is relatively uncommon in his 
age group in the absence of prior toxin 
exposure.  His karyotype (cytogenetics 
report on file at Bay State Medical 
Center) showed an unusually complex 
genotype indicative of clonal evolution; 
this karyotype is also supportive 
evidence that a toxin, e.g. Agent Orange 
was implicated.  I have no doubt that his 
terminal illness/acute leukemia hastened 
or caused his death.  

The pathologist's September 2001 report also states that:

The history of Agent Orange exposure was 
not provided at the time of diagnosis, 
nor was the history of Multiple Myeloma, 
of which there was no morphologic 
evidence.  The medical records available 
to me also did not mention Myeloma, but 
may have been incomplete as that 
(hearsay) diagnosis was not made at Bay 
State.  Interestingly, Myeloma itself may 
rarely terminate in Acute Myeloblastic 
Leukemia, either as a consequence of 
chemotherapy or as part of the natural 
history of the disease.  

When the case was Remanded in June 2004, primarily to provide 
the appellant with VCAA-compliant notice and to obtain 
missing medical records, and in light of the pathologist's 
comments about multiple myeloma, an additional opinion was 
requested from a VA hematologist.  That physician wrote in 
March 2005 that:

After reviewing the entire clinical 
record of the veteran, there is no 
indication that the veteran had multiple 
myeloma or was treated for it.  The 
veteran developed acute crenocytic 
leukemia in 1999 and has a history of 
being exposed to Agent Orange.  There is 
no causative relationship, after many 
years after exposure.  It is my opinion 
that it is less likely than not that the 
acute myelogenous leukemia was caused by 
Agent Orange.  

It is clear the veteran's ultimately terminal leukemia did 
not begin in service.  Nor was it first manifest within one 
year following his separation from service to permit the 
presumption of service connection under the provisions of 
38 C.F.R. § 3.309(a).  Further, because AML (as opposed to 
CLL) is not among the diseases listed at 38 C.F.R. 
§ 3.309(e), service connection also may not be presumed as 
due to exposure to herbicide.  

Service connection, however, is still permissible for a 
disease that is first diagnosed after service when all of the 
evidence establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  See, too, Combee v. Brown, 34 F.3d 
1039, 1045 (Fed. Cir. 1994) and Winsett v. West, 11 Vet. App. 
420, 425 (1998).  The pertinent evidence in this case 
consists of two diametrically opposing medical opinions - 
one from a private pathologist and one from a VA 
hematologist.  Both opinions appear to provide competent, 
credible evidence regarding the leukemia that caused the 
veteran's death.  The VA physician indicated that he had 
reviewed the veteran's clinical record.  It is unclear what 
records the private physician may have reviewed prior to 
rendering her opinion.  But, regardless, she provided 
specific rationale for her conclusion - whereas the VA 
physician's report was rather conclusory.  

In weighing the two conflicting opinions, the Board accords 
greater probative value to that of the private physician 
because of the reasoned, scientific rationale that was given 
for her conclusion.  Because that opinion favors a 
determination that the leukemia (AML, specifically) that was 
the primary cause of the veteran's death resulted from his 
exposure to herbicide (Agent Orange) while in Vietnam, 
service connection for the cause of his death is warranted - 
especially if all reasonable doubt concerning this is 
resolved in his favor.  38 U.S.C.A. §§ 1310, 5107(b); 
38 C.F.R. § 3.102.  




ORDER

Service connection for the cause of the veteran's death is 
granted.  


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


